[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Norman v. Kellie Auto Sales, Inc., Slip Opinion No. 2022-Ohio-1198.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-1198
         NORMAN, APPELLEE, v. KELLIE AUTO SALES, INC., APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Norman v. Kellie Auto Sales, Inc., Slip Opinion No.
                                   2022-Ohio-1198.]
Court of appeals’ judgment affirmed on the authority of Jezerinac v. Dioun.
     (No. 2021-0207―Submitted March 29, 2022―Decided April 13, 2022.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 18AP-32, 2020-Ohio-6953.
                                 _________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Jezerinac v. Dioun, ___ Ohio St.3d ___, 2022-Ohio-509, ___ N.E.3d ___.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
        BRUNNER, J., not participating.
                                 _________________
                            SUPREME COURT OF OHIO




       Coffman Legal, L.L.C., and Matthew J.P. Coffman; and Bryan Legal,
L.L.C., and Daniel I. Bryant, for appellee, Justin Norman.
       Law Offices of Thomas Tootle Co., L.P.A., and Thomas Tootle, for
appellant.
                              _________________




                                        2